          Case 1:21-cv-00308-KBJ Document 18 Filed 02/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FACING FOSTER CARE IN ALASKA,
 et al.,
                        Plaintiffs,
        v.                                             Case No. 1:21-cv-308-KBJ
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,
                        Defendants.


                                              ORDER

       Upon consideration of the Parties’ Stipulated Motion for an Order to Postpone Rule’s

Effective Date and Hold the Case in Abeyance (ECF No. 17), and for the reasons set forth in that
Stipulated Motion, it is hereby

       ORDERED that the Motion is GRANTED, and the effective date those portions

of the U.S. Department of Health and Human Services regulation entitled Health and

Human Resources Grants Regulation, 86 Fed. Reg. 2,257 (Jan. 12, 2021), that amend 45

C.F.R. §§ 75.101(f), 75.300(c), and 75.300(d), are POSTPONED under 5 U.S.C. § 705 for 180

days, until August 11, 2021. It is

       FURTHER ORDERED that this case, including Plaintiffs’ emergency application for a

TRO and motion for a stay, or for preliminary relief (ECF 8), is STAYED until further Order

of this Court. Notwithstanding this stay, it is

       FURTHER ORDERED that the Parties shall file a joint status report on or before April

9, 2021, every 60 days thereafter, which shall contain a proposed schedule for further

proceedings, if litigation is going to be necessary.


DATE: February 9, 2021                                   Ketanji Brown Jackson
                                                         KETANJI BROWN JACKSON
                                                         United States District Judge




                                                  1
